DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/13/2021 and 07/30/2021 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over OHTA (US 2009/0035383 A1) in view of TSUCHIYA (“Reduction of oxidative stress a key for enhanced postoperative recovery with fewer complications in esophageal surgery patients”, Medicine, 97:47, pages 1-10, 2018).
Ohta is primarily directed towards providing a scavenger of in vivo harmful reactive oxygen species and/or free radicals, which is capable of effectively reducing the concentrations of in vivo reactive oxygen species and/or free radicals and exhibiting given effects such as the suppression of aging process, the prevention of geriatric or lifestyle-related disease, health promotion, and inhibition of oxidative stress by virtue of this reduction in the concentrations of reactive oxygen species and/or free radicals (abstract).
Regarding claims 1-2 and 5, Ohta discloses hydrogen molecules can alleviate damage caused by free radicals in cells and that hydrogen molecules taken up into the bodies of animals including humans, alleviates oxidative stress in the bodies of animals (paragraph [0019]).  Ohta disclose scavenger of in vivo harmful reactive oxygen species and/or free radicals comprising in the form of including a liquid or a gas that comprises at least a hydrogen molecule (paragraphs [0023] and [0027]).  
Regarding claim 3, Ohta discloses that the concentration of the scavenger of reactive oxygen species and/or free radicals (e.g. molecular hydrogen) includes 1.6 ppm (paragraph [0103]).
Regarding claim 4, Ohta discloses that the scavenger comprises hydrogen gas at a concentration of 1 to 4% (v/v) (paragraph [0032]).
Regarding claim 6, Ohta discloses an apparatus for supplying the scavenger of reactive oxygen species and/or free radicals to a subject in need of the treatment or prevention of a disorder attributed to reactive oxygen species and/or free radicals, the apparatus further comprising a container comprising at least one gas selected from the group consisting of oxygen gas, inactive gases, and air, wherein the scavenger and the at least one gas are supplied to the inhalation means (e.g. hydrogen gas generating apparatus/ hydrogen gas adding apparatus) (paragraph [0050]).
Ohta does not specifically teach that the subject is a subject undergoing a surgery.  The deficiency is made up for by the teachings of Tsuchiya.
	Tsuchiya is primarily directed towards reduction of oxidative stress a key for postoperative recovery (abstract).
	Regarding claim 1, Tsuchiya teaches oxidative stress is an important factor related to surgical stress and postoperative recovery, thus its reduction may be effective for improving surgical recovery (paragraph bridging pages 8 and 9).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition, comprising a scavenger of reactive oxygen species and/or free radicals that comprises at least a hydrogen molecule (e.g. molecular hydrogen) to a subject undergoing surgery.  The person of ordinary skill in the art would have been motivated to make those modifications to improve surgical recovery by administration of a composition comprising hydrogen molecule to a subject undergoing surgery, and reasonably would have expected success because Ohta discloses hydrogen molecules can alleviate damage caused by free radicals in cells and that hydrogen molecules taken up into the bodies of animals including humans, alleviates oxidative stress in the bodies of animals (paragraph [0019]).  Ohta disclose scavenger of in vivo harmful reactive oxygen species and/or free radicals comprising in the form of including a liquid or a gas that comprises at least a hydrogen molecule (paragraphs [0023] and [0027]).  Ohta discloses that the scavenger is supplied to a subject for including prevention (e.g. preoperatively or perioperatively or postoperatively) of a disorder attributed to reactive oxygen species and/or free radicals (paragraph [0049]).  Ohta discloses that timing of administration is not limited.  Ohta discloses administration immediately before or after the in vivo occurrence of reactive oxygen species and/or free radicals (e.g. preoperatively or perioperatively or postoperatively) (paragraph [0112]).  Tsuchiya teaches oxidative stress is an important factor related to surgical stress and postoperative recovery, thus its reduction may be effective for improving surgical recovery (paragraph bridging pages 8 and 9).
Regarding claims 7 and 8, a method comprising administration of a composition, comprising a scavenger of reactive oxygen species and/or free radicals that comprises at least a hydrogen molecule (e.g. molecular hydrogen) to a subject undergoing surgery, is prima facie obvious in light of the disclosure by Ohta and the teachings by Tsuchiya (described above).  This method, which is obvious in light of the disclosure by Ohta and the teachings by Tsuchiya, is a method with the same step and patient population as the instantly claimed method, therefore the method, which is obvious in light of the disclosure by Ohta and the teachings by Tsuchiya, necessarily possesses the same characteristics, e.g., promote recovery from or improvement of surgical invasion, wherein the surgical invasion is a stimulus selected from the group consisting of wound, pain, infection, hemorrhage, and inflammation that are caused by the surgery of the subject and disrupt homeostasis in an internal environment of the body; and/or a symptom associated with a surgery, wherein the symptom is selected from the group consisting of pain, hemorrhage, inflammation, pyrexia, muscle stiffness, numbness, edema, and convulsion that occur after the surgery performed for treatment of a disease, lesion or disorder of the subject, and/or symptoms caused by disease, lesion, or disorder of the subject.
Regarding claims 9 and 10, Ohta discloses hydrogen molecules can alleviate damage caused by free radicals in cells and that hydrogen molecules taken up into the bodies of animals including humans, alleviates oxidative stress in the bodies of animals (paragraph [0019]).  Ohta disclose scavenger of in vivo harmful reactive oxygen species and/or free radicals comprising in the form of including a liquid or a gas that comprises at least a hydrogen molecule (paragraphs [0023] and [0027]).  Ohta discloses that the scavenger is supplied to a subject for including prevention (e.g. preoperatively, perioperatively or postoperatively) of a disorder attributed to reactive oxygen species and/or free radicals (paragraph [0049]).  Ohta discloses that timing of administration is not limited.  Ohta discloses administration immediately before or after the in vivo occurrence of reactive oxygen species and/or free radicals (e.g. preoperatively or perioperatively or postoperatively) (paragraph [0112]).  Tsuchiya teaches that patients with a higher preoperative d-ROMs (e.g. reactive oxygen metabolites) level had a greater incidence of severe postoperative complications including death as well as delay in recovery (paragraph bridging pages 5 and 6).  Tsuchiya teaches oxidative stress is an important factor related to surgical stress and postoperative recovery, thus its reduction may be effective for improving surgical recovery (paragraph bridging pages 8 and 9).  It would have been prima facie obvious to one of ordinary skill in the art to try to administer a composition comprising a scavenger of reactive oxygen species and/or free radicals comprising at least a hydrogen molecule at different times relative to the surgery including preoperatively, perioperatively or postoperatively to determine when the administration would be most effective for improving surgical recovery as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding claim 11, due to the recitation “optionally” the limitation in claim 11 is not a required limitation.  A method comprising administration of a composition, comprising a scavenger of reactive oxygen species and/or free radicals that comprises at least a hydrogen molecule (e.g. molecular hydrogen) to a subject undergoing surgery, is prima facie obvious in light of the disclosure by Ohta and the teachings by Tsuchiya (described above), reads on claim 11. 

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634